DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 03/01/2021 has been entered. Claims 4 and 6 have been cancelled. Claims 1-3, 5 and 7-20 are now pending in the application.

Specification

3.	 The disclosure is objected to because of the following informalities:
Paragraphs [0126] and [0127] are identical in the Specification amendments, as filed on 03/01/2021.
 Appropriate correction is required.

Allowable Subject Matter

4.	Claims 1-3, 5 and 7-20 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 10-20: the limitations “wherein at least a portion of the film bending portion has a third thickness that is less than the second thickness of the body portion, wherein a thickness of the coating layer is less than a thickness of the cover layer, and wherein a first height from a front surface of the base member to an uppermost surface of the coating layer is less than a second height from the front surface of the base member to an uppermost surface of the cover layer” in combination with other claimed limitations in independent claim 10 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 11-20 are either directly or indirectly dependent upon claim 10.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


5.	This application is in condition for allowance except for the following formal matters: 
Objection to the Specification applied as above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848